Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Regehr on 8/12/2021.

The application has been amended as follows: 
	In the claims:

	
21.	A method to increase the throughput of data among a plurality of autonomous robotic agents, the method comprising:
broadcasting, at a first transmission cycle frequency, by a first agent of the plurality of autonomous robotic agents, a first plurality of discrete packets to neighboring agents, the neighboring agents being within radio range of the first agent; 
navigating, by a first neighboring agent of the neighboring agents, based on information in the packets;
calculating, by the first agent, an estimate of throughput experienced by the neighboring agents, the estimate being based on packet duration and on one or more , each estimated neighbor count of a neighboring agent being an estimated count of neighbors of the neighboring agent, each neighbor of the neighboring agent being within radio range of the neighboring agent;
determining, by the first agent, a second transmission cycle frequency, lower than the first transmission cycle frequency, based on the estimate of throughput experienced by the neighboring agents; and
broadcasting, at the second transmission cycle frequency, by the first agent, a second plurality of discrete packets to the neighboring agents, 
wherein:
	the second transmission cycle frequency corresponds to higher estimated throughput than the first transmission cycle frequency, and
	the information includes an update on location or velocity of the first agent.


26.	A system, comprising:
a plurality of spatially separated agents, each agent comprising a respective transceiver of a corresponding plurality of transceivers, 
the transceiver of a first agent of the plurality of agents being configured to:
	broadcast, at a first transmission cycle frequency, a first plurality of discrete packets to neighboring agents, the neighboring agents being within radio range of the first agent; 
, each estimated neighbor count of a neighboring agent being an estimated count of neighbors of the neighboring agent, each neighbor of the neighboring agent being within radio range of the neighboring agent;
	determine a second transmission cycle frequency, based on the estimate of throughput experienced by the neighboring agents, the second transmission cycle frequency corresponding to higher estimated throughput than the first transmission cycle frequency, the second transmission cycle frequency being lower than the first transmission cycle frequency; and
	broadcast, at the second transmission cycle frequency, a second plurality of discrete packets to the neighboring agents, 
a first neighboring agent of the neighboring agents being configured to navigate based on information in the packets of the first plurality of discrete packets,


	the information including an update on location or velocity of the first agent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

italic below.

Regarding claim 21, a method to increase the throughput of data among a plurality of autonomous robotic agents, the method comprising:
broadcasting, at a first transmission cycle frequency, by a first agent of the plurality of autonomous robotic agents, a first plurality of discrete packets to neighboring agents, the neighboring agents being within radio range of the first agent; 
navigating, by a first neighboring agent of the neighboring agents, based on information in the packets;
calculating, by the first agent, an estimate of throughput experienced by the neighboring agents, the estimate being based on packet duration and on one or more estimated neighbor counts of the neighboring agents, each estimated neighbor count of a neighboring agent being an estimated count of neighbors of the neighboring agent, each neighbor of the neighboring agent being within radio range of the neighboring agent;
determining, by the first agent, a second transmission cycle frequency, lower than the first transmission cycle frequency, based on the estimate of throughput experienced by the neighboring agents; and
broadcasting, at the second transmission cycle frequency, by the first agent, a second plurality of discrete packets to the neighboring agents, 
wherein:

	the information includes an update on location or velocity of the first agent…in combination of other limitations.

Regarding claim 26, a system, comprising:
a plurality of spatially separated agents, each agent comprising a respective transceiver of a corresponding plurality of transceivers, 
the transceiver of a first agent of the plurality of agents being configured to:
	broadcast, at a first transmission cycle frequency, a first plurality of discrete packets to neighboring agents, the neighboring agents being within radio range of the first agent; 
	calculate an estimate of throughput experienced by the neighboring agents, the estimate being based on packet duration and on one or more estimated neighbor counts of the neighboring agents, each estimated neighbor count of a neighboring agent being an estimated count of neighbors of the neighboring agent, each neighbor of the neighboring agent being within radio range of the neighboring agent;
	determine a second transmission cycle frequency, based on the estimate of throughput experienced by the neighboring agents, the second transmission cycle frequency corresponding to higher estimated throughput than the first transmission cycle frequency, the second transmission cycle frequency being lower than the first transmission cycle frequency; and

a first neighboring agent of the neighboring agents being configured to navigate based on information in the packets of the first plurality of discrete packets, the information including an update on location or velocity of the first agent… in combination of other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461